Citation Nr: 1601801	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diverticulitis, status post colectomy.

2.  Entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for diverticulitis.

3.  Entitlement to a temporary total evaluation based on the need for convalescence following a July 15, 2009 colectomy.

4.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

5.  Entitlement to an increased initial evaluation and an earlier effective date for a lumbar spine disability with degenerative arthritis.

6.  Entitlement to an increased initial evaluation and an earlier effective date for gastroesophageal reflux disease (GERD) due to splenectomy.

7.  Entitlement to an increased initial evaluation and an earlier effective date for a residual scar of the head, face, or neck.

8.  Entitlement to an increased evaluation and an earlier effective date for status post C3-C5 fusion with degenerative arthritis and intervertebral disc syndrome involving deep peroneal nerve.

9.  Entitlement to an increased evaluation and an earlier effective date for a post-operative laparotomy scar.

10.  Entitlement to an increased evaluation and an earlier effective date for a scar on the neck (head to toe).

11.  Entitlement to an increased evaluation and an earlier effective date for a left peroneal nerve disability.

12.  Entitlement to an increased evaluation and an earlier effective date for status post splenectomy.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The March 2014 rating decision granted service connection for PTSD and assigned a 50 percent evaluation for that disability.  While the RO closed that appeal in VACOLS for failure to submit a timely substantive appeal following issuance of an October 8, 2014 statement of the case (SOC), VA received a notice of appeal in lieu of a Form 9 from the Veteran's attorney on November 21, 2014.  Accordingly, the Board concludes that the issue is properly in appellate status.  Issues decided in a June 2015 rating decision are also addressed in the REMAND section.

In an April 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) on several of the issues currently before the Board.  However, in October 2015 correspondence submitted to VA, Veteran's counsel withdrew that request.  Thus, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

Following the issuance of the most recent SOC addressing the claims denied herein, additional evidence was added to the claims file without a waiver of AOJ review.  However, to the extent the evidence references diverticulitis, it speaks to the issue   of current disability, which has already been established, and does not provide a medical nexus for that condition; therefore, the evidence is merely cumulative and the Veteran is not prejudiced by a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issues of entitlement to an increased initial evaluation for PTSD, to increased initial evaluations and earlier effective dates for a lumbar spine disability, GERD, and a residual scar of the head, face, or neck, and to increased evaluations and earlier effective dates for status post C3-C5 fusion, a post-operative laparotomy scar, a scar on the neck, a left peroneal nerve disability, and status post splenectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  The Veteran's diverticulitis was not shown in service or for many years thereafter, and there is no probative evidence suggesting it is related to service.

2.  The Veteran underwent an open left colectomy with loop ileostomy in July 2009 to address his nonservice-connected diverticulitis.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for diverticulitis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a temporary total rating due to hospital treatment in excess of 21 days for diverticulitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.29 (2015).

3.  The criteria for a temporary total rating based on the need for convalescence following a July 15, 2009 colectomy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in September 2009.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The AOJ has obtained service treatment records (STRs) and post-service treatment records, including records pertaining to the Veteran's 2009 colon surgery and the periods of hospitalization in question.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claim.  However, as discussed below, the evidence does     not show that the Veteran's diverticulitis arose during service or for many years thereafter.  Moreover, the Veteran has not, in fact, asserted that his diverticulitis is related to service or explained any basis for his service-connection claim.  Rather, that claim arose when he sought a temporary total evaluation in connection with a 2009 surgery.  Accordingly, a VA examination is not required in this instance.  See 38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case"); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Service Connection for Diverticulitis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After review of the record, the Board finds that the most probative evidence indicates the Veteran's diverticulitis did not arise during and is not otherwise related to service.

The Veteran's STRs do not document complaints of abdominal pain or a diagnosis   of diverticulitis.  Post-service treatment records reflect that the Veteran first sought treatment for the symptoms that led to a diagnosis of diverticulitis in early 2008.  Following an August 2008 colonoscopy, a VA clinician recommended that the Veteran undergo a sigmoid colectomy, given the evidence of diverticula in that segment of his colon.  An open left colectomy with loop ileostomy was performed in July 2009, and the discharge summary noted that the Veteran had been experiencing recurrent bouts of diverticulitis since April 2008.  At no point during the Veteran's treatment for diverticulitis, including following his 2009 surgery, was a connection between that condition and service, including between the condition and the trauma resulting from the motor vehicle accident documented in the Veteran's STRs, even suggested by a clinician.  More to the point, however, the Veteran has not, in fact, contended that his diverticulitis arose during or was caused by service.  The claim first arose in connection with his claim for a temporary total evaluation following the 2009 surgery, and he did not at that time assert a connection between the underlying cause of that surgery-his recurrent diverticulitis-and service.

In short, the probative evidence is against a finding that the Veteran's diverticulitis had its onset in service or is otherwise related to service.  Accordingly, the claim must be denied.

In reaching its conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).

III.  Temporary Total Evaluations

As already noted, the Veteran is also seeking a temporary total evaluation, based on hospital treatment in excess of 21 days and/or the need for convalescence following surgery, in connection with the July 2009 colon surgery performed to address his recurrent diverticulitis.  Specifically, the Veteran was admitted for an open left colectomy with loop ileostomy on July 15, 2009, and was discharged on July 23, 2009, with plans to close the ileostomy in 6 to 8 weeks noted in the treatment records.  The Veteran returned on September 25, 2009 for the ileostomy takedown, and was discharged on September 28, 2009.

A temporary total rating (100 percent) will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.

Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29(b).

A temporary total rating will also be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:      (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

The Board finds that assignment of a temporary total evaluation based on hospital treatment in excess of 21 days or convalescence following the Veteran's 2009  colon surgery is not warranted.  As discussed above, the Veteran has not established service connection for diverticulitis, and there is no indication anywhere in the July 2009 operation report that the surgery performed on that date involved a service-connected disability, or that hospital treatment for a service-connected disability was instituted while the Veteran was hospitalized.  Pre-operative treatment notes indicate the surgery was planned to treat the Veteran's nonservice-connected diverticulitis, and post-operative notes reflect that a colectomy was performed to that end.  Accordingly, there is no basis in law for an award of a temporary total evaluation for the colectomy and subsequent, related ileostomy takedown, and the claims for temporary total evaluations on the basis of convalescence or hospital stays related to those procedures must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 



ORDER

Service connection for diverticulitis is denied.

A temporary total evaluation due to hospital treatment in excess of 21 days for diverticulitis is denied.

A temporary total evaluation for convalescence following a July 15, 2009 colectomy is denied.


REMAND

The Board finds that additional action is necessary prior to appellate review of the remaining claims listed on the cover page.

Turning first to the Veteran's claim for an initial evaluation in excess of 50 percent for PTSD, he indicated during his January 2014 VA examination that he was seeing a psychiatrist on a monthly basis.  The Board acknowledges that the Veteran's wife submitted a statement in October 2015 describing his current PTSD symptoms.  However, as the most recent psychiatric treatment record associated with the claims file is a September 2009 note from a private psychiatrist, the Board finds that an attempt must be made to obtain records of the psychiatric treatment referenced by the Veteran during his 2014 VA examination prior to adjudication of the claim.

The remaining issues being remanded were adjudicated by the RO in a June 2015 rating decision.  The Veteran submitted a notice of disagreement with that decision in August 2015.  However, an SOC that addresses those issues has not yet been provided.  Accordingly, the Board finds that remand of the claims for issuance of  an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private providers who have treated him for PTSD and depression since 2009.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran and his attorney should be notified of such.

2.  After completing the requested action in item 2 above, and any additional action deemed warranted, the AOJ should readjudicate the claim for an increased initial evaluation for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

3.  Undertake all actions required by 38 C.F.R. § 19.26, including issuance of an SOC, concerning the issues of entitlement to increased initial evaluations and earlier effective dates for a lumbar spine disability, GERD, and   a residual scar of the head, face, or neck, and to increased evaluations and earlier effective dates for status post     C3-C5 fusion, a post-operative laparotomy scar, a scar   on the neck, a left peroneal nerve disability, and status post splenectomy, so that the Veteran may have the opportunity to complete an appeal on those issues (if he  so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


